J-A24017-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    NATIONSTAR MORTGAGE, LLC.                  :   IN THE SUPERIOR COURT OF
    D/B/A CHAMPION MORTGAGE                    :        PENNSYLVANIA
    COMPANY                                    :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    REBECCA A. WILLIAMS , ERMA                 :   No. 3143 EDA 2018
    MCMILLAN, ET AL.                           :
                                               :
                                               :
    APPEAL OF: ERMA MCMILLAN                   :

                Appeal from the Order Entered October 16, 2018
       In the Court of Common Pleas of Delaware County Civil Division at
                           No(s): CV-2015-002965


BEFORE:      BENDER, P.J.E., DUBOW, J., and COLINS, J.*

JUDGMENT ORDER BY DUBOW, J.:                          FILED OCTOBER 18, 2019

        Appellant, Erma McMillan, appeals from the October 16, 2018 Order

entered in the Delaware County Court of Common Pleas granting summary

judgment in favor of Appellee, Nationstar Mortgage, LLC. After careful review,

we dismiss this appeal.

        The pro se Brief Appellant has submitted to this Court fails to conform

to the basic requirements of advocacy. Appellant’s Brief does not include a

copy of Appellant’s Rule 1925(b) Statement or the trial court’s Opinion. See

Pa.R.A.P. 2111. Most notably, although Appellant included only two issues in

her Statement of Questions Involved, she later enumerated six “issues on

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A24017-19



appeal,” and subdivided her Brief into 16 separate argument sections, which

cite almost exclusively to authority that is not binding on this Court. See

Pa.R.A.P. 2119 (“The argument shall be divided into as many parts as there

are questions to be argued; and shall have at the head of each part--in

distinctive type or in type distinctively displayed--the particular point treated

therein, followed by such discussion and citation of authorities as are deemed

pertinent”); Appellant’s Brief at 8-9, 13, 21-72.      “The Rules of Appellate

Procedure state unequivocally that each question an appellant raises is to be

supported by discussion and analysis of pertinent authority.”       Eichman v.

McKeon, 824 A.2d 305, 319 (Pa. Super. 2003) (citations omitted).

Furthermore, “[w]hen issues are not properly raised and developed in briefs,

when the briefs are wholly inadequate to present specific issues for review[,]

a Court will not consider the merits thereof.” Branch Banking and Trust v.

Gesiorski, 904 A.2d 939, 942-43 (Pa. Super. 2006) (citations omitted).

      “While this court is willing to liberally construe materials filed by a pro

se litigant, we note that appellant is not entitled to any particular advantage

because she lacks legal training. As our Supreme Court has explained, any

layperson choosing to represent herself in a legal proceeding must, to some

reasonable extent, assume the risk that her lack of expertise and legal training

will prove her undoing.” Id. at 942 (citation omitted). In the present case,

even a liberal construction of Appellant’s Brief cannot remedy the serious

inadequacies.   Accordingly, we dismiss the appeal due to the substantial




                                      -2-
J-A24017-19



briefing defects in Appellant’s Brief, which has hampered our ability to conduct

meaningful appellate review. See Pa.R.A.P. 2101.

      Appeal dismissed. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/18/19




                                     -3-